Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21178 Name of Fund: BlackRock Insured Municipal Income Trust Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Robert S. Kapito, President, BlackRock Insured Municipal Income Trust, 40 East 52 nd Street, New York, NY 10022. Registrants telephone number, including area code: (888) 825-2257 Date of fiscal year end: 08/31/07 Date of reporting period: 09/01/06  08/31/07 Item 1  Report to Stockholders EQUITIES FIXED INCOME REAL ESTATE LIQUIDITY ALTERNATIVES BLACKROCK SOLUTIONS Closed-End Funds Annual Report AUGUST 31, 2007 BlackRock Insured Municipal Income Trust (BYM) BlackRock Municipal Bond Trust (BBK) BlackRock Municipal Income Trust II (BLE) BlackRock California Insured Municipal Income Trust (BCK) BlackRock California Municipal Bond Trust (BZA) BlackRock California Municipal Income Trust II (BCL) BlackRock Florida Insured Municipal Income Trust (BAF) BlackRock Florida Municipal Bond Trust (BIE) BlackRock Maryland Municipal Bond Trust (BZM) BlackRock New Jersey Municipal Bond Trust (BLJ) BlackRock New York Insured Municipal Income Trust (BSE) BlackRock New York Municipal Bond Trust (BQH) BlackRock New York Municipal Income Trust II (BFY) BlackRock Virginia Municipal Bond Trust (BHV) NOT FDIC INSURED MAY LOSE VALUE NO BANK GUARANTEE Table of Contents Page A Letter to Shareholders 2 Trust Summaries 3 Financial Statements Portfolios of Investments 17 Statements of Assets and Liabilities 42 Statements of Operations 45 Statements of Changes in Net Assets 48 Financial Highlights 51 Notes to Financial Statements 65 Report of Independent Registered Public Accounting Firm 71 Dividend Reinvestment Plans 72 Additional Information 72 Trustees Information 75 BlackRock Privacy Principles BlackRock is committed to maintaining the privacy of its current and former fund investors and individual clients (collectively, Clients) and to safeguarding their nonpublic personal information. The following information is provided to help you understand what personal information BlackRock collects, how we protect that information and why in certain cases we share such information with select parties. If you are located in a jurisdiction where specific laws, rules or regulations require BlackRock to provide you with additional or different privacy-related rights beyond what is set forth below, then BlackRock will comply with those specific laws, rules or regulations. BlackRock obtains or verifies personal nonpublic information from and about you from different sources, including the following: (i) information we receive from you or, if applicable, your financial intermediary, on applications, forms or other documents; (ii) information about your transactions with us, our affiliates, or others; (iii) information we receive from a consumer reporting agency; and (iv) from visits to our website. BlackRock does not sell or disclose to nonaffiliated third parties any nonpublic personal information about its Clients, except as permitted by law or as is necessary to service Client accounts. These nonaffiliated third parties are required to protect the confidentiality and security of this information and to use it only for its intended purpose. We may share information with our affiliates to service your account or to provide you with information about other BlackRock products or services that may be of interest to you. In addition, BlackRock restricts access to nonpublic personal information about its Clients to those BlackRock employees with a legitimate business need for the information. BlackRock maintains physical, electronic and procedural safeguards that are designed to protect the nonpublic personal information of its Clients, including procedures relating to the proper storage and disposal of such information. ANNUAL REPORT AUGUST 31, 2007 1 A Letter to Shareholders Dear Shareholder We are pleased to report that during the annual period, the Trusts provided monthly income, as well as the opportunity to invest in various portfolios of municipal securities. This report contains the Trusts audited financial statements and a listing of the portfolios holdings. The portfolio management team continuously monitors the municipal bond market and adjusts the Trusts investments in order to gain exposure to various issuers, revenue sources and security types. This strategy enables the Trusts to move among different sectors, credit ratings and coupon levels to capitalize on changing market conditions. The following table shows the Trusts current yields, tax-equivalent yields, closing market prices per share and net asset values (NAV) per share as of August 31, 2007. Trust Ticker Current Yield 1 Tax- Equivalent Yield 1 Closing Market Price NAV BlackRock Insured Municipal Income Trust BYM 5.10% 7.85% $ $ BlackRock Municipal Bond Trust BBK BlackRock Municipal Income Trust II BLE BlackRock California Insured Municipal Income Trust BCK BlackRock California Municipal Bond Trust BZA BlackRock California Municipal Income Trust II BCL BlackRock Florida Insured Municipal Income Trust BAF BlackRock Florida Municipal Bond Trust BIE BlackRock Maryland Municipal Bond Trust BZM BlackRock New Jersey Municipal Bond Trust BLJ BlackRock New York Insured Municipal Income Trust BSE BlackRock New York Municipal Bond Trust BQH BlackRock New York Municipal Income Trust II BFY BlackRock Virginia Municipal Bond Trust BHV 1 Yields are based on closing market price. Tax-equivalent yield assumes the maximum Federal tax rate of 35%. These yields may increase/decrease due to an increase/decrease in the monthly distributions per share. Past performance does not guarantee future results. BlackRock, Inc. (BlackRock), a world leader in asset management, has a proven commitment to the municipal bond market. As of June 30, 2007, BlackRock managed over $36 billion in municipal bonds, including 14 open-end and 68 closed-end municipal bond funds. BlackRock is recognized for its emphasis on risk management and proprietary analytics and for its reputation managing money for the worlds largest institutional investors. BlackRock Advisors, LLC, and its affiliate, BlackRock Financial Management, Inc., which manage the Trusts, are wholly owned subsidiaries of BlackRock. We thank you for your continued trust and assure you that we remain committed to excellence in managing your assets. Sincerely, Laurence D.
